IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


SCUNGIO BORST & ASSOCIATES      : No. 30 EAL 2015
                                :
                                :
          v.                    : Petition for Allowance of Appeal from the
                                : Order of the Superior Court
                                :
410 SHURS LANE DEVELOPERS, LLC :
AND KENWORTH II, LLC AND ROBERT :
DEBOLT                          :
                                :
                                :
PETITION OF: SCUNGIO BORST &    :
ASSOCIATES                      :


                                          ORDER


PER CURIAM

       AND NOW, this 28th day of July, the Petition for Allowance of Appeal is
GRANTED. The issue as set forth by Petitioner is:

       Did the lower court commit an error of law or abuse its discretion in granting

summary judgment to [Robert] DeBolt under [the Contractor and Subcontractor

Payment Act (“CASPA”), 73 P.S. §§ 501 et seq.], where: (a) CASPA makes the owner

[(410 Shurs Lane Developers, LLC)] and the “agent of the owner acting with the

owner’s authority” (DeBolt) liable to contractors such as [Petitioner], (b) DeBolt is a fifty

percent owner of [410 Shurs Lane Developers], (c) [Petitioner] consistently dealt with

DeBolt and received his authorizations for change orders, (d) [Petitioner] never received

payment for the change orders, and (e) [Petitioner’s] construction of CASPA is

consistent with the courts’ construction of the Wage Payment and Collection Law[, 43

P.S. §§ 260.1 et seq.]?